UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6166


CARL D. GORDON,

                  Plaintiff - Appellant,

          v.

SHELBY COLLINS, Dentist at Red Onion State Prison;            R.
WRIGHT, Dental Assistant at Red Onion State Prison,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:13-cv-00249-NKM-RSB)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl D. Gordon, Appellant Pro Se. Carlene Booth Johnson, PERRY
LAW FIRM, PC, Dillwyn, Virginia; Rosalie Fessier, TIMBERLAKE,
SMITH, THOMAS & MOSES, PC, Staunton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carl D. Gordon appeals the district court’s order denying

relief   on   his   42   U.S.C.   § 1983    (2012)   complaint.        We   have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                      See

Gordon v. Collins, No. 7:13-cv-00249-NKM-RSB (W.D. Va. Sept. 17,

2014).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the   materials

before   this   court    and   argument    would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                      2